MORROW, P. J.
Receiving and concealing stolen property is the offense; penalty assessed at a fine of $150, and confinement in the county jail for a period of 100 days.
The indictment appears regular and regularly presented. There is no statement of facts before this court; nor are there bills of exception complaining of the rulings of the trial court.
The motion for new trial is unverified, and attempts to set up misconduct of the jury and other matters of fact. None of them are reviewable, in the absence of a statement of facts or bills of exception duly verified.
The judgment is affirmed.